ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for possession of a prohibited article on or about the premises of a correctional facility, § 217.360, RSMo Supp.1991. The court sentenced him as a prior and persistent offender to a twenty year prison term to run consecutively with his prior sentences. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).